The defendants established their prima facie entitlement to judgment as a matter of law by demonstrating that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) to her brain or the cervical region of her spine as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]; see also Matthews v Cupie Transp. Corp., 302 AD2d 566 [2003]).
In opposition, the plaintiff raised a triable issue of fact as to whether she sustained a serious injury to her brain under the permanent consequential limitation of use category of Insurance Law § 5102 (d) as a result of the subject accident (see Perl v Meher, 18 NY3d 208 [2011]). Accordingly, the Supreme Court *721properly denied the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Dillon, J.E, Florio, Chambers and Roman, JJ., concur.